953 F.2d 1391
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Jack Neil COLONNA, Plaintiff-Appellant,v.Lyn JORGENSEN, Warden;  Richard Elliot, A West Officer;Fred Hurst, Deputy Warden, Defendants-Appellees.
No. 91-4151.
United States Court of Appeals, Tenth Circuit.
Jan. 27, 1992.

Before JOHN P. MOORE, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Plaintiff Jack Colonna appeals the district court's dismissal of his suit brought under 42 U.S.C. § 1983 against defendant Jorgensen, Warden of the Utah State Prison (USP).   Plaintiff alleges on appeal that the district court failed to give proper consideration to the allegations in his complaint.   The district court dismissed the complaint under 28 U.S.C. § 1915(d).


3
Plaintiff alleges generally in his complaint that officials of USP subjected him to cruel and unusual punishment and denied him due process of law in connection with events surrounding a disciplinary action at USP.   The case was referred to a magistrate judge who recommended that the case be dismissed under 28 U.S.C. 1915(d).   We agree with the magistrate judge and the district court that plaintiff has wholly failed to make an arguable claim against defendant or against any other prison official under 42 U.S.C. § 1983 for either damages or injunctive relief.   Therefore, plaintiff's complaint was properly dismissed under 28 U.S.C. § 1915(d).   AFFIRMED.  The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3